*856MEMORANDUM **
Santos Pastor-Hernandez, a native and citizen of Guatemala, petitions for review from the order of the Board of Immigration Appeals (BIA), which denied as untimely his motion to reconsider the BIA’s denial of his appeal of his removal order for being an alien convicted of an aggravated felony. See 8 U.S.C. § 1227(a)(2)(A)(iii). We have jurisdiction under 8 U.S.C. § 1252, and we deny his petition for review.
Pastor-Hernandez had until September 12, 2004 to file his motion to reconsider, but the BIA received and filed it on October 5, 2004. The motion was untimely. See 8 C.F.R. § 1003.2(b)(2) (thirty days to file motion to reconsider). We note that his initial appeal of his removal order also was untimely; although he was advised to file it by June 17, 2004, the BIA did not receive it until July 29, 2004. See 8 C.F.R. § 1003.38(b) & (c) (thirty days to file notice of appeal, and date of filing is date BIA receives notice). The notice of appeal and the motion to reconsider were both untimely.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.